INDEPENDENT AUDITOR'S REPORT TO THE PARTNERS PIONEER STREET ASSOCIATES (A CALIFORNIA LIMITED PARTNERSHIP) VISALIA, CALIFORNIA I have audited the accompanying balance sheets of Pioneer Street Associates (A California Limited Partnership), as of December 31, 2005 and 2004, and the related statements of income, changes in partners capital, and cash flows for the years then ended. These financial statements are the responsibility of the Partnership's management. My responsibility is to express an opinion on these financial statements based on my audits. I conducted my audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that I plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Pioneer Street Associates (A California Limited Partnership) as of December 31, 2005 and 2004, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Bernard E. Rea, CPA Stockton, California February 27, 2006 1 C O N T E N T S Page INDEPENDENT AUDITOR'S REPORT ON THE FINANCIAL STATEMENTS 1 FINANCIAL STATEMENTS Balance sheets 2-3 Statements of income 4-7 Statements of changes in partners capital 8 Statements of cash flows 9-10 Notes to financial statements 11-14 2 PIONEER STREET ASSOCIATES (A CALIFORNIA LIMITED PARTNERSHIP) BALANCE SHEETS DECEMBER 31, 2 ASSETS CURRENT ASSETS Cash $ $ Real estate tax and insurance Prepaid expense Total current assets $ $ RESTRICTED DEPOSITS AND FUNDED RESERVES Tenant security deposits held in trust $ $ Replacement reserve $ $ PROPERTY AND EQUIPMENT, AT COST Land $ $ Buildings Equipment $ $ Less accumulated depreciation $ $ OTHER ASSETS Deferred charges, less accumulated amortization of $31,907 and $28,823 $ See Notes to Financial Statements. 3 PIONEER STREET ASSOCIATES (A CALIFORNIA LIMITED PARTNERSHIP) BALANCE SHEETS DECEMBER 31, 2 LIABILITIES AND PARTNERS CAPITAL CURRENT LIABILITIES Current maturities of long-term debt $ $ Accounts payable Accrued interest - - Accrued reporting and administrative fees Accrued partnership management fee - Total current liabilities $ $ DEPOSIT AND PREPAYMENT LIABILITIES Tenant security deposits $ $ Prepaid rents - - $ $ LONG-TERM DEBT Mortgage payable, less current maturities $ $ COMMITMENT PARTNERS CAPITAL $ See Notes to Financial Statements. 4 PIONEER STREET ASSOCIATES (A CALIFORNIA LIMITED PARTNERSHIP) STATEMENTS OF INCOME YEARS ENDED DECEMBER 31, 2 RENTAL INCOME Apartments $ $ Tenant assistance payments - - Subsidy income - - Miscellaneous - - Sub-total potential rent revenue $ $ VACANCIES Apartments $ ) $ ) Miscellaneous - - Sub-total vacancies $ ) $ ) Net rental revenue $ $ FINANCIAL REVENUE Interest Income - project operations $ $ Income from investments - replacement reserve Income from investments - operating reserve - - Income from investments - miscellaneous - - Sub-total financial revenue $ $ OTHER REVENUE Laundry and vending $ $ NSF and late charges - - Damage and cleaning fees 24 2 Forfeited tenant security deposits Other revenue Sub-total other revenue $ $ Total revenues $ $ See Notes to Financial Statements. 5 PIONEER STREET ASSOCIATES (A CALIFORNIA LIMITED PARTNERSHIP) STATEMENTS OF INCOME (CONTINUED) YEARS ENDED DECEMBER 31, 2 OPERATING EXPENSES Renting expenses Advertising $ $ Miscellaneous renting expenses Sub-total renting expenses $ $ Administrative expenses Office salaries $
